Citation Nr: 0204081	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  97-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for frozen right foot 
with peripheral neuropathy, evaluated as 20 percent 
disabling, effective January 12, 1998.

2.  Entitlement to an increased rating for frozen left foot 
with peripheral neuropathy, currently evaluated as 20 percent 
disabling, effective January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In a February 1999 decision, the Board denied a 
rating in excess of 30 percent for bilateral frozen feet with 
peripheral neuropathy prior to January 12, 1998.  However, in 
the same decision, the Board remanded the issues of 
entitlement to an increased rating for residuals of a frozen 
right foot with peripheral neuropathy, rated 20 percent 
disabling and entitlement to an increased rating for 
residuals of a frozen left foot with peripheral neuropathy, 
rated 20 percent disabling.  The case has been returned from 
the RO.  The Board will consider the issues as shown on the 
title page.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The veteran's frozen right foot is manifested by pain, 
numbness, nail abnormalities, skin color changes and locally 
impaired sensation.

3.  The veteran's frozen left foot is manifested by pain, 
numbness, nail abnormalities, skin color changes and locally 
impaired sensation.


CONCLUSIONS OF LAW

1.  Effective January 12, 1998, the criteria for a rating of 
30 percent for frozen left foot with peripheral neuropathy 
have been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.7, 4.21, 4.104, Diagnostic Code 7122 (2001).

2.  Effective January 12, 1998, the criteria for a rating of 
30 percent for frozen right foot with peripheral neuropathy 
have been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.7, 4.21, 4.104, Diagnostic Code 7122 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in April 2001, the RO notified the 
veteran of its duty to him under the VCAA and informed him of 
what additional evidence was needed in support of his claim.  
As the RO has considered and complied with the VCAA, the 
Board may proceed with the adjudication of the appeal. 


Factual Background

The RO granted service connection for bilateral trench foot 
in an August 1945 rating decision and assigned a 50 percent 
rating based on the level of disability at that time.  The 
disability rating was decreased to 40 percent in a January 
1946 rating decision and to 30 percent in an August 1948 
rating decision.

In November 1996, the veteran submitted a claim, to include a 
request for an increased rating for the bilateral trench 
foot.

During a December 1997 VA examination the veteran complained 
that he felt one-half numb from the ankles distally all of 
the time and his feet felt clumsy when he walked.  On 
examination he still had dependent rubor to a distinct line 
coming around the feet.  The lateral medial aspect of the 
toes were all red.  The remainder of his feet were with 
normal flesh tones.  He had bilateral onychomycosis.  There 
was no edema and the feet were warm.  Pulses were 2+ and 
equal bilaterally to the dorsalis pedis region.  He had two-
second capillary refill bilaterally.   There was mild fungal 
change to the heel regions bilaterally.  He had lost pinpoint 
discrimination from the ankles distally, bilaterally.  Ankle 
reflexes were absent.  With regard to range of ankle motion, 
dorsiflexion of the right ankle was to 20 degrees and plantar 
flexion was to 10 degrees.  Dorsiflexion of the left ankle 
was to 30 degrees and plantar flexion was to 20 degrees.  The 
great toes were with inability to dorsiflex.  As a group, the 
toes were barely able to flex and extend more than 5 degrees.  
His ankles and toes were basically stiff.  He had no 
inversion or eversion capabilities of the ankles bilaterally.

Private medical records from Carl H. Smith, M.D. dated in 
April 1998 show that the veteran was evaluated for back, 
legs, and feet pain.  He experienced numbness in the lower 
legs and feet.  His feet were erythematous had he had some 
burning sensation in both feet, which occurred at all times 
in the soles.  In a June 1998 addendum to his previous 
statement, Dr. Smith opined that the peripheral neuropathy 
was possibly due to the veteran's Diabetes Mellitus. 

Huntington VAMC records dated in June 1998 showed complaints 
of burning and frequent numbness of the feet.  Examination of 
the extremities showed pretibial skin atrophy with 
hyperpigmentation.  There was "stocking" hypesthesia and 
the pulses were decreased but equal.  The assessment included 
insulin dependent diabetes mellitus, arteriosclerotic heart 
disease, low back pain, and frozen feet syndrome. 

The veteran presented testimony during an August 1998 Travel 
Board hearing.  He stated that when he walked anywhere from 
50 to 100 feet, his feet ached and felt like they were going 
to bust open.  His feet also hurt when he sat, but elevation 
of his feet eased the pain.  Sometimes when he went down 
stairs, he was unable to move his foot and had to drag it.  
At times, he noticed discoloration of his feet, with a red 
and white appearance.  Both cold and warm temperature made 
his feet ache and burn.  He lost a toenail from one of the 
smallest toes.  He  experienced swelling when he was on his 
feet.  He didn't have any hair on his feet and lower legs.  

During an October 1998 VA outpatient treatment visit, the 
veteran's low back pain and joint pain in the lower 
extremities was discussed as was the association of the 
frozen foot syndrome and resultant altered gait contributed 
to the advancement of his degenerative joint disease.  Frozen 
foot syndrome continued to be symptomatic in February 1999.

In February 1999, the Board denied a rating in excess of 30 
percent for bilateral frozen feet with peripheral neuropathy 
prior to January 12, 1998.  However, in the same decision, 
the Board remanded the issues of entitlement to an increased 
rating for residuals of a frozen right foot with peripheral 
neuropathy, rated 20 percent disabling and entitlement to an 
increased rating for residuals of a frozen left foot with 
peripheral neuropathy, rated 20 percent disabling. 

Huntington VAMC records dated from March to May 1999 showed 
that the extremities were unchanged.

The veteran underwent a VA examination in July 1999.  He 
indicated that excessive walking caused him to stay in bed 
for a day.  Examination of the feet showed an absence of hair 
from the mid-calf down.  The toes and the plantar surfaces of 
the feet were red.  The toes felt cold.  There was an absence 
of sensation over the toes and the plantar surfaces of both 
feet.  The arterial pulses were 2+ and equal bilaterally.  X-
rays of the feet showed no changes indicative of frozen feet. 

In a February 2000 addendum to the July 1999 VA medical 
examination, the examiner opined that the residuals of the 
frozen feet most closely defined the veteran's foot 
disability. 

Medical records from the Prestonburg VAMC dated from January 
2000 to July 2001 showed that in February 2000 the veteran 
indicated that the toenail on the first toe of his left foot 
was jerked loose.  In April 2000 he complained of persistent 
foot pain.  Examination of the extremities revealed decreased 
pulses that were equally diminished.  In June 2000 bilateral 
pretibial hyperpigmentation was noted.  A foot examination 
revealed purplish/reddish discoloration.  There was sluggish 
capillary refill, although pulses were equal.  The skin was 
cool to the touch.  There was decreased find touch, 
temperature sense, and position sense.  The assessment 
included "frozen foot" syndrome and traumatic arthritis.   
An April 2001 diabetic foot examination revealed decreased 
foot sensation and decreased pulses bilaterally.  The skin 
was warm with a reddened area, and onochymossis was noted.  
There was no history of ulcers.  There was pain during and 
after walking.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21. 

The Board notes that the regulations for evaluating residuals 
of frozen feet were changed during the pendency of the 
veteran's claim for an increased evaluation.  VA promulgated 
new regulations amending the rating criteria for residuals of 
frozen feet, effective January 12, 1998 (See 62 Fed. Reg. 
62507 (1998) and further amending the rating criteria 
effective August 13, 1998 (See 63 Fed. Reg. 37778 (1998).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas. See 38 U.S.C.A. 
§ 5110(g)(West 1991), VAOPGCP38 U.S.C.A. § ; 38 C.F.R. § REC 
03-00.  Thus, until August 13, 1998, only the first version 
of the rating criteria may be applied.  As of August 13, 
1998, whichever version of the rating criteria is more 
favorable to the veteran will be applied. 

Residuals of cold injuries warrants a 30 percent rating with 
pain, numbness, cold sensitivity, or with arthralgia, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 20 percent rating is merited with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  ( 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998, to August 
13, 1998).

The criteria under Diagnostic Code 7122, residuals of a cold 
injury, provides that arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) warrants a 20 percent evaluation.  
Arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities) osteoporosis, 
subarticular punched out lesions, or osteoarthritis) warrants 
a 30 percent evaluation.  The note following the criteria 
instructs to separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc. unless they are used to support an evaluation under 
Diagnostic Code 7122.  The criteria also notes that each 
affected part (e.g., hand, foot, ear, nose) is evaluated 
separately and then the ratings are combined in accordance 
with §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (effective August 12, 1998).

After careful review of the record, the Board finds that the 
symptomatology for the veteran's bilateral frozen foot 
syndrome more nearly approximates the criteria for a 30 
percent evaluation for each foot.  The medical records 
consistently report the veteran's complaints of bilateral 
foot pain and numbness.  The VA examination report dated in 
July 1999 noted discoloration of the feet.  His feet were 
described as having a dependent rubor and his toes were red.  
He was also found to have onychomycosis bilaterally.  
Furthermore, locally impaired sensation over the toes and 
plantar surfaces of both feet.  The October 2000 records from 
the Prestonburg VAMC show examination of the veteran's feet 
revealed a purplish/reddish discoloration.  Onychomycosis was 
also noted.

Based on the these findings, the preponderance of the 
evidence is in favor of an increased evaluation to 30 percent 
for each foot, effective January 12, 1998.  

As 30 percent is the maximum rating under this Code, the 
veteran may only receive a higher rating under a code that 
allows for disability ratings greater than 30 percent.  In 
this instance, there are no codes that is sufficiently 
similar to permit rating the veteran's disability under a 
different code; therefore, a higher rating is not warranted 
under the schedular criteria.

Although a separate evaluation may be warranted for 
complications or other disabilities such as peripheral 
neuropathy, which is a diagnosis noted in the medical 
evidence, it is considered part of the symptomatology to 
support the separate 30 percent evaluations for the veteran's 
bilateral foot disability.  Therefore, an evaluation in 
excess of 30 percent for either right foot or left foot 
disability is not warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation for each 
foot).  In addition, there is no showing that the veteran's 
bilateral frozen foot syndrome has necessitated frequent, or 
indeed any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to an evaluation of 30 percent for frozen left 
foot is granted, effective January 12, 1998, subject to the 
controlling criteria applicable to the payment of monetary 
benefits.

Entitlement to an evaluation of 30 percent for frozen right 
foot is granted, effective January 12, 1998, subject to the 
controlling criteria applicable to the payment of monetary 
benefits. 



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


